     Case 2:18-cv-00025-WHA-SMD Document 10 Filed 01/06/21 Page 1 of 1




            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

GARY DAY, #218861,                    )
                                      )
      Petitioner,                     )
                                      )     Civil Action No.
      v.                              )     2:18cv25-WHA-SMD
                                      )           [WO]
JOHN CROW, et al.,                    )
                                      )
      Respondents.                    )

                                    ORDER

      On December 7, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. Doc. # 9. Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED that:

      (1) The Magistrate Judge’s Recommendation (Doc. # 9) is ADOPTED; and

      (2) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE this 6th day of January, 2021.


                         /s/ W. Harold Albritton
                         W. HAROLD ALBRITTON
                         SENIOR UNITED STATES DISTRICT JUDGE
